MANDATE
THE STATE OF TEXAS

TO THE COUNTY COURT AT LAW NO. 12 OF BEXAR COUNTY, GREETINGS:

Before our Court of Appeals for the Fourth District of Texas on March 4, 2015, the cause upon appeal to revise
or reverse your judgment between

The State of Texas, Appellant(s)

V.

John D. Deloach, Appellee(s)

No. 04-14-00324-CR     and     Tr. Ct. No. 130556

was determined, and therein our Court of Appeals made its order in these words:


     In accordance with this court’s opinion of this date, we WITHDRAW our
opinion and judgment dated November 19, 2014, we REVERSE the county
court at law’s judgment, and we RENDER judgment reinstating the municipal
court’s judgment.
WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals for the Fourth
District of Texas, in this behalf and in all things have the order duly recognized, obeyed, and executed.

Witness the Hon. Sandee Bryan Marion, Chief Justice of the Court of Appeals for the Fourth District of Texas,
with the seal of the Court affixed and the City of San Antonio on July 10, 2015.

                                                           KEITH E. HOTTLE, CLERK




                                                           Cynthia A. Martinez
                                                           Deputy Clerk, Ext. 53853